                                                                            Page 1 of 2


                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

RICHARD UTRIA,
      Plaintiff,

v.                                                     Case No. 3:21cv111-LC-HTC

FLORIDA DEPARTMENT
OF CORRECTIONS, et al.,
     Defendants.
_____________________________/

                                     ORDER

      The magistrate judge issued a Report and Recommendation on March 30,

2021 (ECF No. 8).         Plaintiff was furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title

28, United States Code, Section 636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined it

should be adopted.

      Accordingly, it is ORDERED:

      1.     The magistrate judge’s Report and Recommendation (ECF No. 8) is

adopted and incorporated by reference in this order.
                                                                             Page 2 of 2


      2.     Plaintiff’s complaint is DISMISSED without prejudice as malicious

for Plaintiff’s failure to prosecute, Plaintiff’s failure to comply with Court orders,

and Plaintiff’s abuse of the judicial process.

      3.     The clerk of court is directed to close this file.

      DONE AND ORDERED this 30th day of April, 2021.



                                    s/L.A. Collier
                                  LACEY A. COLLIER
                                  SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:21cv111-LC-HTC
